PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have heard argument of the parties. Upon further consideration of the matter, we have determined that the cited decisions present no direct conflict as required by Article V, Section 3(b)(3), Florida Constitution, F.S.A. Therefore, the writ must be and is hereby discharged.
It is so ordered.
ROBERTS, ERVIN, ADKINS and BOYD, JJ., concur.
CARLTON, C. J., and McCAIN and DEKLE, JT., dissent.